DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-10, the present invention is direct to an apparatus for thermal control of a device under test (DUT): Independent claim 1 identifies the uniquely distinct features of " a compression mechanism for providing compression to said VTCM layer to vary a thermal conductance of said VTCM layer, wherein said compression mechanism is also for decoupling said VTCM layer from said heater layer;"
As to claims 11-18, the present invention is direct to an apparatus for thermal control of a device under test (DUT),: Independent claim 11 identifies the uniquely distinct features of " wherein said thermal interface material layer is operable to provide thermal coupling and mechanical compliance with respect to said (DUT); a socket alignment layer disposed between said VTCM layer and said beater layer; and a compression mechanism for providing compression to said VTCM layer to vary said thermal conductance characteristic thereof;"
As to claims 19-20, the present invention is direct to an apparatus for performing thermal control and testing of a DUT. Independent claim 19 identifies the uniquely distinct features of " wherein said thermal interface material layer is operable to provide thermal coupling and mechanical compliance with respect to said (DUT); and a compression mechanism for providing compression to said VTCM layer to vary said thermal conductance characteristic thereof;"


The closest prior art, Cagle et al. (US 20210183668 A1) and Cojocneanu et al. (US 20200041564 A1) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depend on independent claims 1, 11, 19 are allowed as the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	8/26/2022